Order of the Surrogate’s Court of Rockland county denying application for payment of balance of counsel fee reversed upon the law and the facts, with ten dollars costs and disbursements, and application granted, with ten dollars costs, all costs and disbursements to be paid out of the estate. In our opinion, the provisions of the first paragraph of the decedent’s will are controlling and the testatrix was without power to postpone the payment of the expenses of administration until after the sale of the Nyack property. (Matter of Chave, 227 App. Div. 554.) Young, Rapper, Carswell and Tompkins, JJ., concur; Lazansky, P. J., concurs in result.